DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on November 8, 2021 for the application filed March 21, 2020 which claims priority to a provisional application filed on September 27, 2017. Claims 1-2, 4-5, 12-13 and 24 have been amended, claims 14-26 have been cancelled and claims 14-23 have been newly added. Claims 1-13 and 24-29 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-12 are directed towards a clinical trial system (i.e. a process) which is a statutory category. Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claims are directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claim 1 is determined to be directed to an abstract idea because an abstract idea is recited in the claim which falls within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the claim 1 is identified as: 
generating a patient specific tumor model from tissue from a patient's tumor; 
testing one or more drugs on the patient specific tumor model; and 
treating a patient based on the results of the patient specific tumor model tests, wherein the patient specific tumor model comprises an organoid and the organoid comprises tumor immune, endothelial and mesenchymal cells. The identified limitations in the identified abstract idea fall within the subject matter grouping of certain methods of organizing human activity. The claims recite the human activity of generating a tumor model, testing drugs on the tumor model and treating patients   based on the results of the test. These are activities a doctor would perform during clinical trials. Accordingly, the claims recite an abstract idea. 
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Dependent claims 2-12 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claims 1 and 10, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. Thus the claim is not patent eligible.
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2-13 merely added additional details of what the human activity is, how is it done and add addition human activities. These merely encompasses the abstract idea identified above and do not amount to significantly more.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-13 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pauli et al. (Personalized In Vitro and In Vivo Cancer Models to Guide Precision Medicine) in view of Chen et al. (A recellularized human colon model identifies cancer driver genes).
Regarding claim 1, Pauli discloses a clinical trial system (Abstract, platform thereby promotes the discovery of novel therapeutic approaches that can be assessed in clinical trials.) comprising:
generating a patient specific tumor model from tissue from a patient's tumor (Abstract, patient-derived tumor organoids. Page 4646, second column, last paragraph, Patient-Derived Tumor Organoids, tumor tissue biopsies, 145 specimens have been collected, representing 18 different tumor types derived from patients.); 
testing one or more drugs on the patient specific tumor model (Abstract, high throughput drug screens on patient-derived tumor organoids.); and 
treating a patient based on the results of the patient specific tumor model tests (Abstract, This platform thereby promotes the discovery of novel therapeutic approaches that can be assessed in clinical trials and provides personalized therapeutic options for individual patients.), wherein the patient specific tumor model comprises an organoid (Abstract, patient-derived tumor organoids.) and the organoid comprises Page 4646, second column, last paragraph, derived from patients with metastatic solid tumors of epithelial and mesenchymal origin.).
Pauli does not explicitly disclose that the organoid comprises tumor immune and endothelial cells.
Chen teaches that it was old and well known in the art of cancer research at the time of the filing that organoids comprise tumor immune, endothelial and mesenchymal cells (Chen, abstract, organoid model for studying cancer biology. Pages 2-3, spanning paragraph, epithelial cells, endothelial cells and myofibroblasts. Page 9, last paragraph, incorporating engineering of vascular networks, the immune system and organ-specific microbes.) to create an physiologically active ex vivo model of the human colon that mimics physiological conditions and to create specialized physiological microenvironments for mimicking clinical diseases (Chen, pages 2-3 spanning paragraph and page 9 last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art of cancer research at the time of the filing to modify the organoid of Pauli to include tumor immune, endothelial and mesenchymal cells, as taught by Chen, in order to create an physiologically active ex vivo model of the human colon that mimics physiological conditions and to create specialized physiological microenvironments for mimicking clinical diseases.

Regarding claim 2, Pauli further discloses wherein the patient's tumor is a colorectal cancer tumor (Page 466 and 468, spanning paragraph, Tumor organoids, derived from biopsies and surgical specimens of four patients with cancer, patient’s B and D had colorectal cancer.).

Regarding claim 3, Pauli further discloses entering patient specific information into a computational model (Page 475, column 1, 4th paragraph, Computational Analysis, We applied CLONET (32) to study WES tumor and matched germline data to first assess tumor ploidy and purity.); and treating a patient based on the results of the patient specific tumor model tests and the computational model (Page 464, column 1, 1st full paragraph, we describe a precision oncology approach that combines WES, patient-derived tumor organoids (PDTO), high-throughput drug screening, and patient-derived xenografts (PDX).).

Regarding claim 4, Pauli further discloses wherein the patient specific information comprises at least one of biopsy immunohistochemistry (IHC), biopsy sequencing data, biomarkers, diagnostic information, genetic mutations present in the tumor, medical images, histology images, immunohistochemistry images, patient disease progression throughout treatment, and results of patient specific tumor model tests (Page 474, column 2, last paragraph, Imaging was performed. Page 474, column 1, 1st paragraph, As previously described, 3-D cultures are characterized using our developed cytology and histology platforms. Page 473, column 1, last paragraph, drug-response profiles. Page 464, column 2, last paragraph, Fresh tumor tissue biopsies or formalin-fixed, paraffin-embedded (FFPE) material was used for sequencing. Page 466 and 468, spanning paragraph, Patients A-D diagnostic data and biomarkers. Page 464, column 2, 2nd paragraph, mutations were found only in genes with unknown clinical or biological significance.)

Regarding claim 5, Pauli further discloses wherein the tested drug comprises oxaliplatin (Page 470, Figure 5, Drug sensitivity was validated in our 3-D Matrigel system using oxaliplatin and 5-FU in comparison with what the patient was initially treated with.).

Regarding claim 6, Pauli further discloses wherein the patient specific tumor model comprises an organoid (Abstract, patient-derived tumor organoids.).

Regarding claim 7, Pauli further discloses wherein the model is generated and the one or more drugs are tested within 10 days of acquiring the patient biopsy (Page 474, column 1, 1st paragraph, If sufficient tumor material is available from surgical excisions, blood, ascites, or pleural effusions, these data demonstrate that single-agent and combination drug testing can be completed within one to two weeks of biopsy.).

Regarding claim 8, Pauli further discloses wherein the model is generated and the one or more drugs are tested within 3 days of acquiring the patient biopsy (Page 475, column 2, 2nd paragraph, cells were plated on day 1 and exposed to between six and eight different drug concentrations after 24 hours.). 

Regarding claim 9, Pauli further discloses wherein the organoids are implemented in a 2-D monolayer culture (Page 469, column 1, 1st paragraph, culture of organoids in 2-D.).

Regarding claim 12, Pauli further discloses wherein the organoid is created by obtaining a biopsy of tissue from the patient's tumor (Page 474, column 2, 1st paragraph, Fresh tissue biopsies were transported to the laboratory to establish primary tumor organoid culture.); digesting cells from the biopsied tissue (Page 474, Enzymatic digestion was done.); and seeding the cells such that Page 474, column 2, 2nd paragraph, Up to ten 50- to 80-μL drops of Matrigel/cell suspension were distributed into a 6-well cell suspension culture plate. Page 4646, second column, last paragraph, derived from patients with metastatic solid tumors of epithelial and mesenchymal origin.).
Pauli does not explicitly disclose that tumor immune and endothelial cells are included in the organoid.
Chen teaches that it was old and well known in the art of cancer research at the time of the filing to include tumor immune, endothelial and mesenchymal cells in the organoid (Chen, abstract, organoid model for studying cancer biology. Pages 2-3, spanning paragraph, epithelial cells, endothelial cells and myofibroblasts. Page 9, last paragraph, incorporating engineering of vascular networks, the immune system and organ-specific microbes.) to create an physiologically active ex vivo model of the human colon that mimics physiological conditions and to create specialized physiological microenvironments for mimicking clinical diseases (Chen, pages 2-3 spanning paragraph and page 9 last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art of cancer research at the time of the filing to modify the organoid of Pauli to include tumor immune, endothelial and mesenchymal cells, as taught by Chen, in order to create an physiologically active ex vivo model of the human colon that mimics physiological conditions and to create specialized physiological microenvironments for mimicking clinical diseases.

Regarding claim 13, Pauli further discloses a method of creating a patient-derived tumor organoid (Abstract and page 474), the method comprising: obtaining a biopsy of tissue from a patient's tumor (Page 474, column 2, 1st paragraph, Fresh tissue biopsies were transported to the laboratory to establish primary tumor organoid culture.); digesting cells from the biopsied tissue (Page 474, Enzymatic digestion was done.); and seeding the cells such that Page 474, column 2, 2nd paragraph, Up to ten 50- to 80-μL drops of Matrigel/cell suspension were distributed into a 6-well cell suspension culture plate. Page 4646, second column, last paragraph, derived from patients with metastatic solid tumors of epithelial and mesenchymal origin.).
Pauli does not explicitly disclose that tumor immune and endothelial cells are included in the organoid.
Chen teaches that it was old and well known in the art of cancer research at the time of the filing to include tumor immune, endothelial and mesenchymal cells in the organoid (Chen, abstract, organoid model for studying cancer biology. Pages 2-3, spanning paragraph, epithelial cells, endothelial cells and myofibroblasts. Page 9, last paragraph, incorporating engineering of vascular networks, the immune system and organ-specific microbes.) to create an physiologically active ex vivo model of the human colon that mimics physiological conditions and to create specialized physiological microenvironments for mimicking clinical diseases (Chen, pages 2-3 spanning paragraph and page 9 last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art of cancer research at the time of the filing to modify the organoid of Pauli to include tumor immune, endothelial and mesenchymal cells, as taught by Chen, in order to create an physiologically active ex vivo model of the human colon that mimics physiological conditions and to create specialized physiological microenvironments for mimicking clinical diseases.

Regarding claim 24, Pauli discloses an organoid comprising Matrigel, Abstract, patient-derived tumor organoids. Page 474, column 2, 2nd paragraph, Up to ten 50- to 80-μL drops of Matrigel/cell suspension were distributed into a 6-well cell suspension culture plate. Page 4646, second column, last paragraph, derived from patients with metastatic solid tumors of epithelial and mesenchymal origin.).
Pauli does not explicitly disclose that the organoid comprises tumor immune and tumor endothelial cells.
Chen teaches that it was old and well known in the art of cancer research at the time of the filing that organoids comprise tumor immune, tumor endothelial and tumor mesenchymal cells (Chen, abstract, organoid model for studying cancer biology. Pages 2-3, spanning paragraph, epithelial cells, endothelial cells and myofibroblasts. Page 9, last paragraph, incorporating engineering of vascular networks, the immune system and organ-specific microbes.) to create an physiologically active ex vivo model of the human colon that mimics physiological conditions and to create specialized physiological microenvironments for mimicking clinical diseases (Chen, pages 2-3 spanning paragraph and page 9 last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art of cancer research at the time of the filing to modify the organoid of Pauli to include tumor immune, tumor endothelial and tumor mesenchymal cells, as taught by Chen, in order to create an physiologically active ex vivo model of the human colon that mimics physiological conditions and to create specialized physiological microenvironments for mimicking clinical diseases.

Regarding claim 25, Pauli further discloses wherein the tumor is a colorectal cancer tumor (Page 466 and 468, spanning paragraph, Tumor organoids, derived from biopsies and surgical specimens of four patients with cancer, patient’s B and D had colorectal cancer.).

Regarding claim 26, Pauli further discloses wherein the patient's tumor is a colorectal cancer tumor (Page 466 and 468, spanning paragraph, Tumor organoids, derived from biopsies and surgical specimens of four patients with cancer, patient’s B and D had colorectal cancer.)..

Regarding claim 27, Pauli further discloses, wherein the organoid further comprises Matrigel (Page 474, column 2, 2nd paragraph, Up to ten 50- to 80-μL drops of Matrigel/cell suspension were distributed into a 6-well cell suspension culture plate.).

Regarding claim 28, Pauli further discloses wherein less than 2 mm3 of tissue is digested (Page 474, column 2, 2nd paragraph, Tissue samples were washed a minimum of three times with transport media and placed in a sterile 3-cm petri dish (Falcon) for either total mechanical dissociation.).

Regarding claim 29, Pauli further discloses wherein the seeding occurs over no more than 7 days (Page 474, column 1, 1st paragraph, If sufficient tumor material is available from surgical excisions, blood, ascites, or pleural effusions, these data demonstrate that single-agent and combination drug testing can be completed within one to two weeks of biopsy. Drug testing within one week would mean seeding would occur over no more than 7 days.).

Claims 1-9, 12-13 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pauli et al. (Personalized In Vitro and In Vivo Cancer Models to Guide Precision Medicine) in view of Chen et al. (A recellularized human colon model identifies cancer driver genes) and Drost et al. (Translational applications of adult stem cell-derived organoids).
Regarding claim 10, Pauli as modified by Chen does not appear to explicitly disclose wherein isolated patient blood or T cells are added to the organoid.
Drost teaches that it was old and well known in the art of organoids at the time of the filing to add isolated patient blood or T cells to the organoid (Drost, page 970, column 2, 2nd paragraph, Co-culturing donor-derived T cells with tumor-derived organoids might therefore be used to predict the cytotoxicity of these T cells towards patient-derived tumor organoids, potentially predicting the in vivo patient response.).
Therefore, it would have been obvious to one of ordinary skill in the art of organoids at the time of the filing to modify the organoid of Pauli as modified by Chen to add T cells, as taught by Drost, in order to predict the cytotoxicity of these T cells towards patient-derived tumor organoids, potentially predicting the in vivo patient response.

Regarding claim 11, Pauli as modified by Chen does not appear to explicitly disclose wherein a CRISPR screen with pooled guide RNAs is conducted.
Drost teaches that it was old and well known in the art of organoids at the time of the filing to conduct a CRISPR screen with pooled guide RNAs (Drost, page 971, column 2, 3rd paragraph, combinatorial CRISPR-modified human organoids will serve as a valuable, high-throughput tool to evaluate potentially oncogenic mutations observed in genome-wide sequencing efforts on large tumor panels. Page 973, column 1, 2nd paragraph, CRISPR/Cas9 gene editing was utilized to correct a CFTR mutation in small intestinal and rectal organoids from two CF patients. Crisper-Cas9 uses pooled guide RNAs. Also see Fig. 3.).
Therefore, it would have been obvious to one of ordinary skill in the art of organoids at the time of the filing to modify the system of Pauli as modified by Chen such that a CRISPR screen with pooled guide RNAs is conducted, as taught by Drost, in order to evaluate potentially oncogenic mutations observed in genome-wide sequencing efforts on large tumor panels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as is directed to the use of and creation of organoids in relation to cancer treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686